                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:19-CV-32-D


RANDY DINGLE,                                 )
                                              )
                               Plaintiff,     )
                                              )
                    v.                        )                        ORDER
                                              )
JOSEPH N. CALLOWAY, et al.,                   )
                                              )
                               Defendants.    )


       On February 5, 2019, plaintiff, appearing pro se, filed an application to proceed in forma

pauperis [D.E. 1]. On April 24, 2019, plaintiff paid the court's filing fee and filed his compliant

[D.E. 7]. On April 25, 2019, the clerk of court issued civil summonses for service on defendants and

mailed the summonses to plaintiff [D.E. 9, 10]. On August 2, 2019, the clerk of court sent notice

to plaintiffof failure to make service on defendants R Gregg Edwards, William Dancy, and Patricia

Ellen Watson Dingle within 90 days of the filing of the complaint and warned plaintiff about the

consequences of failing to make service [D.E. 20]. On August 9, 2019, plaintiff responded and

states that he did serve summonses to all defendants. See [D.E. 21] 1. Plaintiff further states that

he never received anything back from Patricia Ellen Watson Dingle, thathe mailed the summons for

R Gregg Edwards to Edward's attorney in another civil case (Molly D. Pearce), and that he mailed

the summons for William Dancy to Dancy's attorney in another civil case (Christopher

Derrenbecker). See [D.E. 21] 2-3. Plaintiff attaches various certified and priority mail receipts to

corroborate his statements. See [D.E. 21-1] 1-4. No defendant filed a waiver of service.

       Plaintiff has failed to serve the summons and complaint within 90 days of the filing of the

complaint on the three remaining defendants in accordance with the Federal Rules of Civil
Procedure. See Fed. Rule Civ. P. 4. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure,

plaintiff's case is dismissed without prejudice. See Fed. R. Civ. P. 4(m).

       SO ORDERED. This 2.! day of September 2019.




                                                2
